Citation Nr: 9922667	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.

The appellant has contended that the veteran suffered from 
headaches ever since 1945. The appellant is also of the 
opinion that these headaches played an etiological role in 
the veteran's death.  In this regard, the Board's December 
1997 remand noted that no claim for VA benefits was pending 
at the time of the veteran's death.  Regardless, the Board 
considered the appellant's January 1994 application for 
dependency and indemnity compensation as a claim for death 
pension and service connection for headaches and 
hypertension, for accrued benefits purposes.  38 U.S.C.A. § 
5101 (b)(1) (West 1991); 38 C.F.R. § 3.152(b)(1) (1996).  

Review of the claims file indicates that the RO has not 
developed the issue of service connection for headaches and 
hypertension, for accrued benefits purposes.  The Board notes 
that since the December 1997 remand was issued, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Without the veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  In light of the Federal Circuit's 
decision, the Board finds that there is no pending claim for 
service connection for headaches and hypertension, for 
accrued benefits purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Service-connected disability has not been shown to have 
caused or contributed substantially or materially to cause 
the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
denied.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that service connection 
for the cause of the veteran's death is warranted because he 
suffered from hypertension, caused by his service-connected 
nervous disorder, and the hypertension ultimately contributed 
to his death. 

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1995).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when her 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  In this regard, private post-service 
treatment records have been obtained, and the appellant has 
been provided two opportunities to testify during hearings.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312. 

The veteran's official Certificate of Death indicates that he 
died in November 1993 at the age of 75 at Marquette General 
Hospital, and that the immediate cause of his death was an 
intracerebral hemorrhage, due to (or as a consequence of) 
atherosclerotic vascular disease, due to (or as a consequence 
of) hypertension.  Ten years of coronary artery disease was 
listed as another significant condition contributing to death 
but not resulting in the underlying cause.  No autopsy was 
performed.

At the time of the veteran's death, service connection had 
been established for anxiety psychoneurosis and a fracture of 
the third right metacarpal.

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
intracerebral hemorrhage, atherosclerotic vascular disease or 
hypertension.

Various private post-service medical reports of record do not 
reference any relationship between the veteran's 
intracerebral hemorrhage, atherosclerotic vascular disease or 
hypertension, and his military service or his service-
connected anxiety psychoneurosis or fracture of the third 
right metacarpal.  

Records of the veteran's terminal hospitalization at 
Marquette General Hospital provide a diagnosis of massive 
intracerebral bleed, coronary artery disease, and history of 
abdominal aortic aneurysm.  There was no opinion as to the 
etiology of these diagnoses.  Computer-generated lists of the 
veteran's prescriptions from 1989 to 1993 do not show any 
connection between the veteran's service, his service-
connected disabilities, and his intracerebral hemorrhage, 
atherosclerotic vascular disease or hypertension.  Records of 
1992 treatment at St. John's Hospital, and records of 1992 
treatment at Mercy Hospital by S. Muthuswami, M.D., and K. 
Joseph, M.D., are similarly negative for any nexus between 
the veteran's service, his service-connected disabilities, 
and his intracerebral hemorrhage, atherosclerotic vascular 
disease or hypertension.

In correspondence received in March 1994, Tae Hong Chung, 
M.D., stated that he had been treating the veteran for "many 
conditions" since 1985 and that it was his opinion that the 
veteran's "nervous condition could have aggravated his 
hypertension."  In correspondence received in April 1996, 
the physician stated that he believed that the veteran's 
"nervous condition & hypertension could be related to his 
time he served while in the military."  

Pursuant to the remand, all medical records pertaining to the 
veteran were obtained from Dr. Chung.  They are negative for 
treatment or complaints involving the veteran's service-
connected psychiatric disability, or for any reference to a 
nexus between the veteran's service-connected anxiety 
neurosis and his intracerebral hemorrhage, atherosclerotic 
vascular disease or hypertension.

In testimony presented during a September 1996 RO personal 
hearing and a June 1997 hearing chaired by the undersigned 
Board member, the appellant testified that the veteran had 
suffered from headaches, strong temper, chest pain and 
dizziness ever since their marriage shortly after his 
discharge from service.  She asserted that he had taken 
medication for high blood pressure since around 1947, but 
that private medical records of such treatment were 
unavailable.  She asserted that the veteran's anxiety 
neurosis led to the veteran's high blood pressure.  She also 
asserted that the veteran's anxiety neurosis had a direct 
result in his death from hypertension and cardiovascular 
problems.  

The appellant has also submitted excerpts from unidentified 
medical texts indicating that anxiety disorders can result in 
somatic symptoms of the cardiorespiratory and 
gastrointestinal systems.  

Pursuant to the Board's December 1997 remand, the RO sought a 
medical opinion from a VA examiner regarding the cause of the 
veteran's death.  In a statement dated in September 1998, a 
VA physician stated that the veteran's entire record, 
including his military record, was reviewed, and that the 
veteran had succumbed to a variety of atherosclerotic 
problems including renal disease, heart disease, and 
peripheral vascular disease.  It was also noted that the 
veteran suffered from chronic obstructive pulmonary disease 
secondary to smoking and hypertension.  The VA physician 
expressed the opinion that none of these conditions would 
have been influenced in any fashion by anxiety or 
psychoneurosis. It was further clinically opined that these 
problems would not have contributed to the veteran's death in 
any way.  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  Taken as a 
whole, the medical evidence of record fails to show a nexus 
or link between the veteran's service-connected anxiety 
psychoneurosis and his intracerebral hemorrhage, due to (or 
as a consequence of) atherosclerotic vascular disease, due to 
(or as a consequence of) hypertension.  Likewise, the 
evidence does not demonstrate that the veteran's service-
connected anxiety psychoneurosis aggravated a fatal non-
service-connected disability so as to warrant service 
connection pursuant to Allen v. Brown, 7 Vet. App. 439 
(1995).  Ideally, any medical opinion linking the veteran's 
intracerebral hemorrhage, due to (or as a consequence of) 
atherosclerotic vascular disease, due to (or as a consequence 
of) hypertension to his service or a service-connected 
disability would be based on a review of the record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

First, the Board finds that the veteran's intracerebral 
hemorrhage, atherosclerotic vascular disease and hypertension 
were initially demonstrated too remote from service to be 
etiologically related to service, in the absence of 
demonstration of continuity of symptomatology or competent 
medical evidence showing such relationship. 

The Board also finds that the veteran's service-connected 
anxiety neurosis and fracture of the third right metacarpal 
have not been shown to have substantially or materially 
caused or contributed to his fatal intracerebral hemorrhage, 
due to (or as a consequence of) atherosclerotic vascular 
disease, due to (or as a consequence of) hypertension. 

In so finding, the Board recognizes the medical texts 
submitted by the appellant.  However, these materials alone 
do not constitute competent medical evidence of any causal 
relationship between the veteran's service-connected anxiety 
psychoneurosis and his intracerebral hemorrhage, 
atherosclerotic vascular disease or hypertension.  The cited 
materials are general in nature, and do not address the 
specific facts of the present claim.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).

The Board also recognizes the April 1996 statement by Dr. 
Chung that the veteran's "nervous condition & hypertension 
could be related to his time he served while in the 
military."  However, this opinion does not purport to be 
based on a complete review of the medical evidence of record.  
Moreover, the Board points out that this opinion is equivocal 
at best.  It only presents the possibility of a causal 
relationship between the veteran's hypertension and his 
service.  It does not propose that it is more likely than not 
that the veteran's service-connected anxiety psychoneurosis 
caused or contributed substantially or materially to cause 
the veteran's fatal intracerebral hemorrhage, due to (or as a 
consequence of) atherosclerotic vascular disease, due to (or 
as a consequence of) hypertension.

By contrast, the September 1998 VA medical opinion was based 
on a review of the veteran's claims file, including his death 
certificate, service medical records, terminal hospital 
records, Dr. Chung's records, and the assertions made by the 
appellant.  The VA medical opinion is also unequivocal that 
the veteran's service-connected anxiety psychoneurosis was 
unrelated to his death.  Accordingly, the Board finds that it 
is the evidence most probative and material to the 
appellant's claim.  As a result, the Board finds that taken 
as a whole, the documentary medical evidence of record does 
not support, and that the preponderance of the evidence is 
against, a finding that the veteran's service-connected 
anxiety psychoneurosis caused or contributed substantially or 
materially to the veteran's death.

Regarding the appellant's own contentions, the Board 
recognizes that she is competent to describe her observations 
relative to the veteran's health and psychiatric behavior.  
On the other hand, as a layperson, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis, etiology, or attribution of causation.  
Espiritu, 2 Vet. App. at 492.  Accordingly, her assertion 
that the veteran's service-connected anxiety psychoneurosis 
resulted in hypertension, that in turn resulted in his fatal 
intracerebral hemorrhage, is not material to her claim.

In light of the above, service connection for the cause of 
the veteran's death is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

